Citation Nr: 1112729	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating from February 7, 2006 to October 4, 2006, and in excess of 20 percent from October 5, 2006, for residuals of prostate cancer.

2.  Entitlement to service connection for residuals of a stroke, to include as a result of in-service exposure to herbicides and as secondary to the service-connected residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine awarded service connection for residuals of prostate cancer and assigned a noncompensable rating effective from February 7, 2006, and denied service connection for residuals of a stroke.  [In a letter dated approximately one week later in August 2006, the RO in Detroit, Michigan informed the Veteran of that decision.]  

During the current appeal, and specifically by a December 2006 rating action, the RO in St. Louis, Missouri granted an increased rating of 20 percent for the Veteran's service-connected residuals of prostate cancer effective from October 5, 2006.  [In a letter dated several days later in December 2006, the RO in Detroit, Michigan notified the Veteran of that determination.]  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for residuals of prostate cancer remains in appellate status before the Board.

Also during the current appeal, and specifically as is indicated by the May 2007 statement of the case, the RO considered the Veteran's claim for service connection for residuals of a stroke, as due to in-service exposure to herbicides and as secondary to his service-connected prostate cancer residuals.  Therefore, the Board has recharacterized the issue as set forth on the title page of this decision.


FINDINGS OF FACT

1.  From February 7, 2006 to October 4, 2006, the Veteran's residuals of prostate cancer were manifested by urinary frequency three to four times during the day and once at night; no continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day; and no marked obstructive symptomatology.

2.  Since October 5, 2006, the Veteran's residuals of prostate cancer have been manifested by daytime urinary symptoms once an hour with urgency; no awakening to void five or more times per night; no urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day; and no marked obstructive symptomatology.

3.  A stroke occurred many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides or his service-connected residuals of prostate cancer.


CONCLUSIONS OF LAW

1.  From February 7, 2006 to October 4, 2006, the criteria for an initial compensable for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2010).

2.  Since October 5, 2006, the criteria for an initial rating in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2010).

3.  A stroke was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in March 2006 complied with VA's duty to notify the Veteran with respect to the underlying issue of entitlement to service connection for residuals of prostate cancer and the claim for service connection for residuals of a stroke.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A second March 2006 letter in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for service connection for residuals of prostate cancer was granted by the August 2006 rating decision and was evaluated as noncompensably disabling, effective from February 7, 2006.  The Veteran perfected a timely appeal with respect to the noncompensable rating initially assigned to this service-connected disability.  [As previously noted herein, during the current appeal, and specifically by the December 2006 rating action, the St. Louis RO awarded an increased evaluation of 20 percent for the Veteran's service-connected residuals of prostate cancer effective from October 5, 2006.]  Because the Veteran's claim was initially one for service connection, and because that initial claim has been granted, VA's obligation to notify the Veteran was met as the claim for service connection was obviously substantiated.  Id.  Thus, any deficiency in notice relating to the Veteran's appeal for an increased rating for this service-connected disability is not prejudicial to him.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his rating claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA opinions with respect to the rating issue on appeal were obtained in July 2006 and October 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the rating issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the examinations for the Veteran's prostate cancer residuals are over four years old.  However, the Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the United States Court of Appeals for Veterans Claims (Court) noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disability is worse now than it was at the time of the last VA examination in October 2006.  In this regard, c correspondence as recent as February 2011 from the Veteran's representative did not allege any worsening of the Veteran's residuals of prostate cancer.  Furthermore, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

The Board also finds that a medical opinion on the question of service connection for residuals of a stroke is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service other than exposure to herbicides, or during any pertinent presumptive period; or that his stroke might be related to his military service, including being secondary to his service-connected prostate cancer.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

	A.  Initial Rating

The Veteran contends that he is entitled to an initial compensable rating between February 7, 2006 and October 4, 2006, and in excess of 20 percent from October 5, 2006, for his residuals of prostate cancer due to the severity and frequency of his symptomatology.  Specifically, the Veteran contends that this disability is more severe that the ratings assigned because he needs to void every hour and has to carry a spare change of clothing.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's residuals of prostate cancer disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board is continuing the rating as staged by the RO.

In this case, the Veteran has been diagnosed with residuals of prostate cancer.  The Veteran's service-connected residuals of prostate cancer are rated as noncompensably disabling from February 7, 2006 to October 4, 2006, and as 20 percent disabling from October 5, 2006, under 38 C.F.R. § 4.115b, DC 7528, which evaluates impairment resulting from malignant neoplasms of the genitourinary system.  Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be determined by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  

Initially, the Board notes that at no time during this appeal has active malignancy or antineoplastic chemotherapy been shown.  Because the Veteran's residuals include voiding dysfunction, and no renal dysfunction has been shown, the Board will rate the Veteran's residuals of prostate cancer as voiding dysfunction.  Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  38 C.F.R. § 4.115a (2010).

For urine leakage (voiding dysfunction), a 60 percent rating is warranted when continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  A 40 percent rating is warranted when continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requires the wearing of absorbent materials which must be changed two to four times per day.  Id.  A 20 percent rating is warranted when continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requires the wearing of absorbent materials which must be changed less than two times per day.  Id.

For urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  A 10 percent rating is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For obstructed voiding, a 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec.); (3) Recurrent urinary tract infections secondary to obstruction; and (4) Stricture disease requiring periodic dilation every two to three months.  Id.  A noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  Id.

Here, the Veteran was afforded a VA examination in July 2006.  He reported radiation treatment in 1998.  He reported recurrent hematuria about three years earlier; he had not had hematuria for the last year.  The Veteran reported that his urinary frequency was three to four times during the day and once at night.  There was no hesitancy, dysuria, or hematuria.  Urine stream was fairly good, and the Veteran had urge incontinence; he did not use pads or diapers.  He denied any recurrence of prostate cancer or metastasis.  The Veteran was diagnosed, in pertinent part, with urinary incontinence, status post-external beam radiation therapy for prostate cancer.  

The Veteran was also afforded a VA general medical examination in October 2006.  He reported daytime urinary symptoms once an hour with urgency, and he had to be close to a bathroom.  He had nocturia once a night.  He did not use any pads and denied incontinence.  He also reported that he carried an extra set of clothing just in case he needed it.  He was on medication for the bladder symptoms of urgency.

      1.  From February 7, 2006 To October 4, 2006

Based on a review of the evidence, the Board finds that a compensable rating for this time period is not warranted.  The evidence does not show that the Veteran meets any of the criteria for a compensable rating for this time period based upon urine leakage, frequency, or obstructed voiding.  

For urine leakage, a compensable rating of 20 percent requires continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day; although the Veteran reported urinary incontinence, he denied the use of absorbent materials.  Additionally, at the July 2006 examination, he did not report urine leakage, post surgical urinary diversion, or stress incontinence.  Thus, a compensable rating for urine leakage is not warranted for this time period.

For urine frequency, a compensable rating of 10 percent requires that there is a daytime voiding interval between two and three hours, or; awakening to void two times per night.  At the July 2006 examination, the Veteran reported urinary frequency of three to four times during the day and once at night; thus, the criteria for a compensable rating for urine frequency have not been met.

For obstructed voiding, a compensable rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec.); (3) Recurrent urinary tract infections secondary to obstruction; and (4) Stricture disease requiring periodic dilation every two to three months.  The Veteran denied hesitancy at the July 2006 examination and reported that his urine stream was fairly good.  Therefore, the criteria for a compensable rating for obstructed voiding for this time period have not been met.

Accordingly, the Board concludes that the evidence of record does not support the criteria required for a compensable rating for this service-connected disability during this first portion of the applicable time period.

		2.  From October 5, 2006

Here, the Veteran's residuals of prostate cancer has been rated as 20 percent disabling for urinary frequency since the Veteran reported daytime urinary symptoms once an hour with urgency.  The Board finds that a rating in excess of 20 percent for this time period is not warranted.  

The next higher rating for urinary leakage of 40 percent rating requires continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day.  At no time during this period has the Veteran contended that he wears absorbent materials; he specifically denied the use of any pads at the October 2006 VA examination.  Therefore, a rating in excess of 20 percent for urinary leakage for this time period is not warranted.

Additionally, the next higher rating of 40 percent for urinary frequency requires daytime voiding interval less than one hour, or; awakening to void five or more times per night, which has not been shown.  The Veteran reported voiding once an hour during the day at the October 2006; he has not contended a voiding interval less than one hour, nor has he contended nocturia five or more times per night.  Thus, a rating in excess of 20 percent for urinary frequency for this time period is not warranted.

Further, the evidence does support a rating in excess of 20 percent for obstructed voiding.  The highest available rating of 30 percent requires urinary retention requiring intermittent or continuous catheterization, which has not been shown.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's prostate cancer residuals warrant a compensable rating at any time between February 7, 2006 and October 4, 2006, or that this disability warrants a rating in excess of 20 percent at any time since October 5, 2006.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a compensable rating between February 7, 2006 and October 4, 2006 or for an evaluation in excess of 20 percent since October 5, 2006, for this service-connected disability.  

		3.  Extraschedular Consideration

The Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the residuals of prostate cancer have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the Veteran's residuals of prostate cancer has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected residuals of prostate cancer.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including a brain hemorrhage, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the Veteran's DD 214 confirms that he was stationed in the Republic of Vietnam during service.  Furthermore, the Veteran is service-connected for prostate cancer as a result of herbicide exposure.  Therefore, his in-service exposure to herbicides is conceded.  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

Here, the Veteran's STRs show no treatment for, or diagnosis of, any stroke or any cardiovascular (including hypertensive) problems.  His discharge examination in October 1968 showed a clinically normal vascular system.  No stroke, or residuals thereof, was noted.  Furthermore, the Veteran does not contend that he incurred a stroke in service.  Rather, the Veteran contends that the stress of his military occupational specialty (MOS) of vehicle driver weakened his cardiovascular system and that his cardiovascular system was weakened by his service-connected prostate cancer and the effect of exposure to herbicides, which then led to a stroke.  See August 2007 VA Form 646; February 2001 written brief presentation.  

According to post-service medical records, the Veteran suffered a stroke in February 2004.  Private treatment records pertaining to his stroke in February 2004 and March 2004 do not contain any opinion regarding the etiology of his stroke.  None of his post-service medical records, including the October 2006 VA general medical examination, indicate that his stroke was related to his military service, including being the result of exposure to herbicide, or that it was the result of his service-connected prostate cancer.  

Based on a review of the evidence, the Board finds that service connection for a stroke is not warranted.  Although the Veteran had a stroke in 2004, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any other in-service injury or disease, aside from claiming that his stroke is the result of exposure to herbicides.  However, strokes or cerebrovascular accidents, are not included in the list of disabilities presumptively related to herbicide exposure.  Therefore, service connection on a presumptive basis for a stroke as due to exposure to herbicides must be denied.  

Moreover, as regards service connection on a direct basis to exposure to herbicides or otherwise to the Veteran's military service, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any opinion that the Veteran's stroke was related to his military service, which ended over three decades prior to his 2004 stroke.  

In reaching this conclusion, the Board observes that the Veteran has not contended that his stroke occurred in service.  Indeed, the Veteran has not contended, nor does the evidence show, that he had any elevated blood pressure problems in service or immediately thereafter.  

In this regard, the Board notes that the Veteran's discharge examination in October 1968 showed a clinically normal vascular system  The Board finds that the onset of any post-service cardiovascular problems (e.g., elevated blood pressure issues) did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing cardiovascular problems (to include in particular elevated blood pressure readings) until the Veteran had his stroke in 2004, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for over three decades between the period of active service and his stroke is itself evidence which tends to show that his cardiovascular problems did not have their onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a stroke associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's stroke.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his stroke and his active duty, service connection for residuals of a stroke is not warranted.  

Turning to the issue of service connection on a secondary basis, the Board notes that no medical professional has provided any opinion indicating that the Veteran's stroke is in any way secondary to his service-connected prostate cancer.  In sum, there is no medical evidence of record that suggests that the Veteran's stroke was in any way proximately due to, or the result of, or was aggravated by, his service-connected prostate cancer.

The Board acknowledges the Veteran's belief that his stroke was related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a stroke.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of a stroke is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to an initial compensable rating from February 7, 2006 to October 4, 2006, and in excess of 20 percent since October 5, 2006, for residuals of prostate cancer is denied.

Entitlement to service connection for residuals a stroke, to include as a result of in-service exposure to herbicides and as secondary to the service-connected prostate cancer, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


